Citation Nr: 1316834	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-08 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his mother


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 2005 to December 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In January 2012, the Veteran and his mother presented testimony relevant to the appeal before the undersigned Veterans Law Judge (VLJ) at a Board hearing held in Nashville, Tennessee (i.e., a Travel Board hearing).  A transcript of the hearing is associated with the record.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the January 2012 Board hearing, the undersigned identified the issue on appeal as entitlement to service connection for a psychiatric disorder and advised the Veteran to provide testimony regarding the psychiatric symptoms he had during service and any psychiatric symptoms he has had since service.  The undersigned also obtained clarification from the representative on whether the Veteran contended that the diagnosis of personality disorder was aggravated or worsened by active service, and told the Veteran that medical evidence showing psychiatric treatment would be considered.  During the course of the hearing, the undersigned posed several questions in order to elicit the information needed to help substantiate the claim.  The representative indicated that additional statements from individuals who knew the Veteran before and after deployment would be forthcoming and accompanied by waiver of RO consideration; however, no such evidence was received.  Additional treatment records pertaining to the Veteran's past and current treatment for a psychiatric disorder, as well as a statement from a friend of the Veteran have been obtained and submitted since the Board hearing.  In light of the foregoing actions, the Board finds that the undersigned VLJ sufficiently explained the issue on appeal and provided adequate explanation of additional evidence that may be submitted in support of the appeal at the Board hearing.

In April 2012 and December 2012, the Board remanded the issue on appeal in order to ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA psychiatric treatment received prior to service entry and since February 2011.  The Board directed that, after the necessary releases had been obtained, the Appeals Management Center (AMC)/RO was to readjudicate the claim.  The Veteran submitted copies of selective portions of private treatment records dated from September 1997 to May 2003 and those records are associated with the claims file.  Updated VA treatment records were also obtained and added to the Veteran's Virtual VA folder.  

In a January 2013 letter, the Veteran was specifically asked to complete and return a VA Form 21-4142 for the private medical group and any other medical facilities where he received treatment for psychiatric problems prior to service to ensure that complete records were obtained; however, no response was received.  As the ordered development has been accomplished, the Board finds that there has been substantial compliance with the prior Board remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder, diagnosed as attention deficit hyperactivity disorder (ADHD) and a learning disability manifested by delayed social skills, moodiness, irritability, impulsivity, aggression, and depression, clearly and unmistakably existed prior to service.

2.   The preexisting ADHD and a learning disability manifested by delayed social skills, moodiness, irritability, impulsivity, aggression, and depression clearly and unmistakably underwent no increase in severity during service.

3.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the December 2008 notice letter sent prior to the initial denial of the claim, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim for service connection for an acquired psychiatric disorder (claimed as explosive personality disorder), which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  The RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for his claimed psychiatric disorder, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained to the Veteran what evidence VA would obtain, and what evidence VA would make reasonable efforts to obtain on his behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  In consideration of the foregoing, the Board finds that the December 2008 notice letter fully satisfied VCAA notice requirements.  

Moreover, the Veteran has been provided with a copy of the rating decisions, the SOC, and the SSOCs issued during the course of this appeal, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records may be incomplete in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

After the RO made several attempts to obtain the Veteran's complete service treatment records, a Formal Finding of Unavailability of Military Service Records was made in March 2009.  A March 2009 letter advised the Veteran that the service treatment records were unavailable for review and the claim would be decided without such review unless the Veteran provided copies of the service treatment records or any relevant documents in his possession.  In response, the Veteran sent copies of service treatment records in his possession.  There were additional records obtained through the Defense Personnel Records Information Retrieval System (DPRIS).  Copies of the Veteran's service personnel records were also obtained.  

In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's complete service records would be futile.  Regarding VA's duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), the Board finds that the duty has been satisfied.  The RO informed the Veteran that VA had been unable to obtain his service treatment records and explained the efforts made to obtain the records.  The RO also asked that the Veteran provide any service medical records or any relevant documents in his possession that pertained to the claim, and advised him that he had ten days to submit the requested evidence or VA may process the claim based on the evidence of record.  Although the RO did not advise the Veteran that he was ultimately responsible for providing the evidence, the error is harmless because, in April 2009, the Veteran provided all service medical evidence that he stated he had in his possession.  In the March 2009 rating decision, the RO advised the Veteran that his claim would be reconsidered if the records became available at a later date. 

The record contains all available evidence pertinent to the claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the service connection claim for a psychiatric disorder, and the record contains sufficient evidence to make a decision on the claim.  

Although no medical examination was afforded the Veteran and no medical opinion was obtained in connection with the claim, the September 2011 VA PTSD examination report considered together with the available service medical evidence and post-service treatment records are sufficient to decide the claim.  No further medical examination or medical opinion is needed.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review.  The Board notes that the case law does not lower the legal standard for proving a claim for service connection when complete service treatment records may be unavailable, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).


Service Connection for a Psychiatric Disorder Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly reviewed all the evidence in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

As explained below, the Veteran is currently diagnosed with intermittent explosive disorder.  The diagnosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and there is no credible evidence of psychosis in this case; therefore, the "chronic" and "continuous" symptoms and presumptive provisions at 38 C.F.R. § 3.303(b) are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed personality disorder is considered a congenital or developmental defect and is not listed under 38 C.F.R. § 3.309(a) as a chronic disease.  A personality disorder is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).   

In this case, the Veteran essentially contends that he currently suffers from a psychiatric disorder, to include a personality disorder, due to being harassed and mistreated during service in Kuwait.  He alternatively asserts that he had a pre-existing psychiatric disorder that was aggravated during service.   

In the present case, the evidence establishes that the Veteran currently suffers from intermittent explosive disorder and personality disorder not otherwise specified (NOS).  The Board notes that the Veteran specifically claimed service connection for explosive personality disorder.  When the Veteran underwent the September 2011 VA PTSD examination in connection with the separately adjudicated PTSD claim, the VA examiner considered the Veteran's relevant psychiatric history, reported symptomatology, the Veteran's counseling during active service due to feelings of "being picked on," and observations of the Veteran during the mental status examination.  After consideration of the foregoing, the VA examiner diagnosed intermittent explosive disorder on Axis I and personality disorder NOS on Axis II.  

The Board recognizes that the Veteran has additionally and/or alternatively been diagnosed with adjustment disorder with anxiety and depressed mood, and depression, to include with impaired impulse control, by medical providers at various times; however, the Board affords more probative value to the diagnoses rendered by the September 2011 VA examiner for the following reasons.  First, the September 2011 VA examiner has medical training and expertise in the area of psychiatric disorders and, therefore, is competent to render a medical opinion regarding the appropriate diagnoses for the Veteran's psychiatric disorder.  Second, the April 2011 VA examiner considered past and present psychiatric symptomatology and diagnoses, as well as the findings of the September 2011 PTSD examination, in determining that the Veteran's psychiatric symptomatology reflected DSM-IV diagnoses of intermittent explosive disorder and personality disorder NOS.  As the evidence establishes a current psychiatric disorder other than personality disorder, which is not a disability under 38 C.F.R. § 3.303(c), the Board will next consider whether the Veteran's psychiatric disorder was incurred or aggravated during service, to include whether the presumption of soundness applies to the Veteran's claimed condition.

The Board initially notes that the Veteran was psychiatrically evaluated as normal at the June 2004 Army Reserve enlistment examination.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  As a pre-existing psychiatric disability was not noted upon the Veteran's entrance to active service, the presumption of soundness applies to the Veteran's claimed condition.   

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence.  To rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

After careful consideration of the record, the Board finds that the Veteran's current psychiatric disorder clearly and unmistakably existed prior to active service.  The Veteran has never provided the required consent and authorization needed in order for VA to obtain the complete treatment records for Dr. Gendron; however, treatment records pertaining to the Veteran's care from September 1997 to May 2003 have been submitted and show that the Veteran suffered mental health problems for which he sought treatment and was diagnosed and was treated with medication before entering active service.  Prior to service in June 2001, the Veteran's treating medical provider noted that the Veteran had severe learning disabilities and delayed social skills.  In July 2001, the Veteran began taking Wellbutrin.  In October 2001, the Veteran's mother told the treating medical provider that the Veteran's moodiness and irritability were under somewhat good control, but he was still having problems with impulsivity and aggression at times and was not thinking things through.  In May 2002, the Veteran told the treating medical provider that the Wellbutrin helped with his depression and asked to add a trial of Adderall to see if his tasking and attending could improve with the medication.  Thus, the Veteran is shown to have been depressed and sought treatment for depression, which included taking prescribed medication, approximately three years prior to service.           

The available service treatment records also clearly show that the Veteran had a psychiatric disorder prior to service.  Specifically, a September 2005 service treatment record entry reveals that the Veteran reported a past medical history of being diagnosed with attention deficit hyperactivity disorder (ADHD) at the age of six (6) and depression at the age of 19 or 20, which had been treated with Wellbutrin.  The Veteran is competent to report past psychiatric symptoms and diagnoses and to report having received psychiatric treatment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that a veteran is competent to report a contemporaneous diagnosis by a medical provider); see also Washington v. Nicholson, 19 Vet. App. at 367-69 (2005).  The Veteran's in-service account of pre-service psychiatric disorders, diagnosed and treated with medication, is deemed credible as it is unlikely that the Veteran would misreport his psychiatric history when undergoing evaluation for treatment purposes.  The account is also consistent with the history, complaints, symptoms, and findings reflected in the private treatment records dated prior to service, which were discussed above.    

At the Board hearing, the Veteran's mother stated that Dr. Gendron had given the Veteran medication when he was around 19 or 20 to help him with attention issues because he was attending college but represented that the Veteran had no "major depression issue" prior to service.  See January 2012 Board hearing transcript, page 25.  As stated above, the complete records from Dr. Gendron are unavailable for review because the Veteran did not authorize release of such records, despite specific requests by VA to do so and receiving VCAA notice of the need to provide the requested records.  See April 2012 notice letter (asking that the Veteran complete and return the enclosed VA Form 21-4142 for Dr. Dendron (sic)); January 2013 notice letter (advising the veteran that a VA Form 21-4142 was needed for treatment from Dr. Gendron).  Based on the available private treatment records, notwithstanding the Veteran's mother's testimonial assertion to the contrary, the Veteran was being treated with medication for depression, as well as attention issues, prior to service.  The May 2002 private treatment record reveals that taking Wellbutrin helped the Veteran with his depression.  The record also reflects that prior to service in May 2002 the Veteran asked to add a separate medication (i.e., Adderall) to see if his tasking and attending could improve.  

This clear, specific, recorded pre-service medical record entry evidence, which reflects treatment for both depression and attention issues prior to service that is subsequently mirrored by the Veteran's own history presented during service of pre-service psychiatric symptoms and treatment, is incompatible with and far outweighs the assertion of the Veteran's mother, made recently for compensation purposes, that the Veteran was not treated for depression prior to service.  The Board notes the Veteran's mother's active role in his case as advocate, coordinating the evidence presentation and presentation of testimony in this case, which includes a selective presentation of partial pre-service treatment records that appear to be favorable to the Veteran's claim, with selective omission of later treatment records that the evidence that is of record directs would be unfavorable on the question of preexistence of depression and treatment with medication.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West,  12 Vet. App. 341 (1999) (although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  For these reasons, the Board finds to be not credible, so of no probative value, the testimony of the Veteran's mother that the Veteran was not treated for depression prior to service. 

The medical opinion evidence further supports the finding that the Veteran had a psychiatric disorder prior to service.  The September 2011 VA examiner noted that the record showed that the Veteran was treated for ADHD in school, which indicated that there were likely behavior problems prior to the military.  The VA examiner also assessed that the Veteran was born with a low average IQ which made life more difficult for him and, according to neuropsychological testing, the Veteran lacked the cognitive resources to plan well and cope.  

In consideration of the foregoing, the Board finds that there is clear and unmistakable evidence of a pre-existing psychiatric disorder of record of ADHD, a learning disability manifested by delayed social skills, moodiness, irritability, impulsivity, aggression, and depression.  This is established by the private medical evidence showing diagnosis and treatment by medication for mental health problems prior to service that included ADHD and depression, the Veteran's statements made when undergoing mental health evaluation during service in September 2005 (i.e., during service), and the medical opinion evidence relating the onset of the Veteran's mental health problems to a time prior to service entrance.  This evidence far outweighs the Veteran's and his mother's more recent and unsubstantiated assertion that the Veteran did not have a psychiatric disorder prior to service.  Such recent assertions were first made after filing a claim with VA for compensation benefits, and are inconsistent with other, more credible lay evidence, including the Veteran's own previous histories, and medical evidence that includes pre-service treatment records and VA medical opinion.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

The Board next finds that the evidence clearly and unmistakably establishes that the Veteran's pre-existing psychiatric disorder was not aggravated during service.  The symptomatology and treatment shown during service reflects no increase in severity.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In this case, the service treatment records reflect continued difficulties of disorders and symptoms that preexisted service, including personality disorder, and show no superimposed disability.  Service treatment records show that the Veteran was referred for evaluation in September 2005 due to having trouble following directions and continuing to make the same mistakes despite being counseled verbally and on paper.  It was noted that the Veteran was corrected not to speed in a vehicle after he had reportedly driven by his platoon sergeant while speeding and waved.  The Veteran told the service medical examiner that he had increased frustration with corrections and the inability to do things "right."  He stated that he felt "picked on" and wanted to strike out and fight.  As stated above, the Veteran also reported a past medical history of being diagnosed with ADHD at the age of 6 and depression at the age of 19 or 20, which had been treated with Wellbutrin.  In October 2005, the Veteran was evaluated for stress related symptoms and level of function.  The Veteran reported mild stress secondary to social inadequacies and feelings that he was being singled out by his supervisors.  He denied having suicidal or homicidal ideation.  

While the service medical examiner noted in the above October 2005 entry that the Veteran appeared to be psychotic at that time, this reference is unsupported by any other findings.  The service medical examiner did not elaborate on the notation, and no psychotic symptomatology is apparent from review of other records or subsequently.  Subsequent service medical evidence, as well as other evidence, does not show that that the Veteran demonstrated a psychosis or psychotic symptoms during service or at any time.  For example, when the Veteran presented for the scheduled appointment on October 25, 2005, the service medical examiner noted that the Veteran reportedly had an interpersonal conflict which was frustrating for him, but the Veteran endorsed the ability to walk away from any verbal or physical altercation and denied having any suicidal or homicidal ideation.  The service examiner noted that the Veteran was calm and composed, appropriately dressed with adequate grooming, and remained stable with adequate problem solving and conflict resolution skills.  The service medical examiner further noted that the Veteran did not present in a manner that placed him at risk for self-harm or harm to others and was asked to consider participating in a stress management group.  There was no mention of a psychosis or psychotic behavior.  Approximately one week later, when the Veteran presented for his final counseling session, his mental status was noted to be grossly intact and he denied having suicidal or homicidal ideation.  The service medical examiner specifically noted that the Veteran did not appear to be psychotic.  The service medical examiner added that the Veteran appeared as though he was coping well, was stable at that time, and no longer required weekly supportive assistance.  This evidence is afforded great probative value and weighs against finding that the Veteran suffered a psychosis during service.      

Also, on the DD Form 2796 Post Deployment questionnaire completed in November 2005, the Veteran checked "No" when asked if he was interested in receiving help for a stress, emotional, alcohol, or family problem.  He checked "No" when asked if he had experienced the following symptoms over the last two weeks: little interest or pleasure in doing things; feeling down, depressed or hopeless; and thoughts that he would be better off dead or hurting himself in some way.  He checked "No" when asked if he had thoughts or concerns about serious conflicts with family members or close friends or that he might hurt or lose control with someone.  He checked "No" when asked if he had ever had any experience that was so frightening, horrible, or upsetting that, in the past month, he had any nightmares about it, thought about it when he did not want to, tried hard not to think about it or went out of his way to avoid situations that reminded him of it, was constantly on guard, watchful, or easily startled, and felt numb or detached from others, activities, or his surroundings.  This evidence further weighs against finding that the Veteran had a psychosis during service.             

After careful consideration of the evidence showing psychiatric treatment during service, the Board finds that the symptoms reported during treatment in service are the same as the well-established preexisting psychiatric symptoms for which the Veteran was diagnosed and treated with medication.  Identification of the same symptoms also reflects no additional symptoms or increase in symptomatology during service.  The Veteran had preexisting mental health problems manifested by delayed social skills, learning disability, moodiness, irritability, impulsivity, depression, and aggression prior to service.  The Veteran received treatment for similar mental health problems (i.e., mild stress due to social inadequacy, frustration, interpersonal conflict with others) from late September 2005 to early November 2005, a little more than a month.  He was not shown to have any continued mental health problems at the time of his final counseling session on November 1, 2005, or at the time he completed his post-deployment questionnaire.  In fact, the post-service medical evidence shows that he did not again seek mental health treatment until 2008, years after service separation.   See April 2008 VA treatment record (stating that the Veteran demonstrated increasing anger triggered by the July 2007 notification that he would again be deployed in September 2008).  This evidence shows no increase in severity of symptoms during service.  

The medical opinion evidence clearly demonstrates that the Veteran's preexisting psychiatric disorders underwent no increase in severity during service.  A VA PTSD examination report in September 2011 reflects that, after comprehensive review of the records and history and examination of the Veteran, the VA examiner assessed that specific psychiatric symptoms and impairments were attributable to either pre-service disorders, or to personality disorders or developmental disorders that are not disabilities for VA compensation purposes (see 38 C.F.R. §§ 3.303(c), 4.9, 4.127).  The VA examiner assessed that the Veteran was born with a low average IQ that made life more difficult for him and, according to neuropsychological testing, the Veteran lacked the cognitive resources to plan well and cope.  The VA examiner also noted that the Veteran was likely to misinterpret situations, which interacted with the personality disorder characteristics such as his rigid style of thinking.  The VA examiner assessed that the Veteran had increased ruminations about insults and then was unable to let go of them as exemplified by his still being angry from 2008 that his wife got behind paying the bills.  The VA examiner noted that the Veteran appeared to then act out aggressively when there was a perceived narcissistic injury.  The VA examiner opined that the Veteran's personality disorder and low average IQ caused the Veteran to not be able to cope in stressful situations and, when overwhelmed, he exploded.  The VA examiner noted that the Veteran tended to have paranoid thoughts and think others were out to get him.  The VA examiner further commented that the fact that the Veteran's wants and needs exceeded what he was able to accomplish realistically given his cognitive limitations added to his frustrations.  The VA examiner further accurately noted that the record showed that the Veteran was treated for ADHD in school, which the examiner assessed likely showed behavior problems prior to the military.  

The September 2011 VA examiner also wrote that the Veteran went to counseling while in Kuwait because he reportedly felt depressed and "picked on," but noted that much of the Veteran's mental health treatment focused on his current (post-service) stressors.  The VA examiner noted that the Veteran did not seek treatment after service until after his child was born and reported no anger issues before marrying in 2007.  The VA examiner additionally noted that the in-service event described by the Veteran did not appear to have caused lasting consequences.  The VA examiner believed that the Veteran was angry because he felt unable to handle the stress of raising a family and may have felt coerced into marrying after his first child was conceived prior to marriage.     

The September 2011 VA examiner has the requisite medical expertise to provide a competent opinion and based the medical opinion on review of the claims folder, as well as a thorough interview and examination of the Veteran, and provided adequate rationale for the conclusion.  There is no competent medical opinion to the contrary of record.  For these reasons, the VA medical opinion is of great probative value.   

The Board recognizes that the Veteran told a treating VA psychologist in March 2008 that he had a history of suicidal ideation while serving in the Persian Gulf in 2005; however, this more recent post-service report is not consistent with the contemporaneous service medical evidence, namely, the Veteran's own reported history and symptoms in service.  The more contemporaneous service treatment records, to include the Veteran's post-deployment questionnaire, show that the Veteran repeatedly denied having suicidal ideation.  The Veteran's contemporaneous statements during service made for treatment purposes are far more credible than his more recent statements made after filing a claim with VA for disability benefits because the in-service statements are more likely to accurately portray the Veteran's mental state at the time, were made to obtain effective treatment, and are less likely to have been influenced by the desire for pecuniary gain.   

Although the Veteran also told the September 2011 VA examiner that he deliberately injured his foot during service so that he could be "left alone" and avoid harassment, this assertion also is not consistent with the service treatment (medical) evidence.  The October 2005 Statement of Medical Examination and Duty Status noted that the Veteran was mentally sound when a bucket from a bucket loader landed on his foot and resulted in injury on September 26, 2005.  After the Veteran was questioned about the chain of events leading to the foot injury, the injury was determined to be the result of a simple accident and not the result of any misconduct.  The contemporaneous in-service history and findings of accidental injury to the foot, made for treatment purposes, are far more credible than the Veteran's later assertion that he deliberately injured his foot during service (suggesting a psychiatric cause for an accidental injury) that he made to obtain VA compensation.  This inconsistency shows the unreliability of the Veteran's current reporting for compensation purports as it relates to the pertinent pre-service and service history.          

Regarding the Veteran's personality disorder or developmental disorder, the Board notes that such disorders are by definition preexisting disorders.  Personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. § 4.9, 4.127) in the absence of superimposed disease or injury.  In this case, the September 2011 VA examiner specifically noted that the in-service event described by the Veteran (i.e., being reprimanded for speeding) did not appear to have caused lasting consequences, and assessment that the current anger issues were related to post-service events; therefore, a superimposed disease or injury during service is not shown.  


Accordingly, the Board finds that the presumption of soundness at service entrance has been rebutted by clear and unmistakable evidence both of pre-existing psychiatric disorder and that the pre-existing psychiatric disorder was not aggravated by service.  For these reasons, the presumption of soundness is rebutted (38 U.S.C.A. § 1111); it necessarily follows that the Veteran's preexisting psychiatric disorder was not, in fact, aggravated by service (38 U.S.C.A. § 1110).  As the Veteran's current psychiatric disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during military service, and a personality disorder was not subject to superimposed disease or injury, an award of service connection for a psychiatric disorder, other than PTSD, must be denied.   


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


